Citation Nr: 1022296	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral knee 
arthritis, to include residuals of a left knee replacement.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1980 to 
July 1991.  He also has unverified periods of Reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, that in relevant part, denied service 
connection for bilateral knee arthritis, to include 
residuals of a left knee replacement.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's 
bilateral knee arthritis existed prior to service 

2.  It is not undebatable that the worsening of the 
Veteran's preexisting bilateral knee arthritis and was due 
to the natural progress of the disease.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral 
knee arthritis was aggravated by active service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  


Analysis

Service connection is warranted if it is shown that a 
Veteran has a disability resulting from an injury incurred 
or a disease contracted in active service or for aggravation 
of a pre-existing injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that the "clear 
and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than that of "clear and unmistakable evidence").  It 
is an "onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003); citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A finding of aggravation is not 
appropriate in cases where the evidence specifically shows 
that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups 
of a pre-existing disease during service are not sufficient 
to be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The evidence of record reflects that the Veteran had a 
bilateral knee disability noted at the time of his entrance 
into service - and the Veteran does not assert differently.  
Numerous private medical records dated prior to active 
service as well as pre-induction service records confirm 
that the Veteran had long-standing complaints of knee pain, 
bilateral degenerative arthritis of the knees, and that he 
had had left knee surgery.  A June 4, 1980 orthopedic 
examination report to the Medical Service Corps reflects 
that the Veteran's x-rays reflected that he had bilateral 
moderately severe degenerative arthritis of the knees, and 
status post arthrotomy and debridement of the left knee.  
The examiner noted 

[t]hough there is no question that there is a 
certain degree of disability here which would 
preclude such activities such as running and most 
non-water sports, I do not feel that this degree 
of disability is significant enough to preclude 
satisfactory performance as a general medical 
officer in the Navy.  I must add that shipboard 
duty would add an additional stress to his knees 
because of the necessity of frequent ladder 
climbing.  

An annotation to the report, notes that the Veteran was 
found to be physically qualified by BUMED (Bureau of 
Medicine and Surgery ) in June 1980.  Consequently, the 
Board finds that the presumption of soundness has been 
rebutted and the Veteran's bilateral knee arthritis 
preexisted his active military service.  

The Veteran avers that his preexisting arthritis 
deteriorated during his active service.  His service 
treatment records document numerous instances of treatment 
related to his bilateral knee arthritis, with complaints of 
chronic worsening of pain.  The service treatment records do 
not specifically state that the Veteran's increased symptoms 
were due to the natural progression of his disease.  Upon VA 
examination in October 2009, the examiner concluded that he 
did not "see clear and unmistakable evidence to show that 
the [bilateral knee arthritis] was aggravated beyond the 
natural progression."  He also stated that he could not 
resolve the issue without resort to speculation.  He was 
asked to provide a supplemental opinion and in an March 2010 
addendum, he stated 

The Veteran's [bilateral knee arthritis] worsened 
due to the natural progression of the disease. . 
. . Also, the natural progression of this disease 
has been aggravated by his military service as 
noted by the examination report of June 4, 1980. 
. . . Other than that, I cannot resolve this 
issue without mere speculation.

In light of this opinion, the Board finds that VA has not 
demonstrated by clear and unmistakable evidence that the 
Veteran's preexisting bilateral knee disability was not 
aggravated by service.  In fact, the opinions provided by 
the VA examiner clearly do not demonstrate that that the 
issue with regard to the question of natural progression is 
"undebatable" because he also states that he cannot resolve 
the issue without resort to speculation.  Under such 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that his bilateral 
knee arthritis was aggravated during his military service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Cotant, supra.  
Accordingly, service connection for bilateral knee 
arthritis, to include the resulting residuals of a left knee 
replacement, is warranted.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  


ORDER

Entitlement to service connection for bilateral knee 
arthritis on the basis of aggravation, to include residuals 
of a left knee replacement, is granted.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


